Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
The action is in response to claims dated 9/2/2022
Claims pending in the case: 1-2, 4-15, 17-20
Claims cancelled: 3, 16
No response was received from applicant after the interview discussing amendment options to help further prosecution. On 10/17/2022, attorney representative  Maulin Patel commented over the phone that since the applicant has not responded to the examiner’s and attorney representative’s proposal yet, he will follow up after this next office action is received. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 9-11, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20140208262) in view of Pasupathi (US 20180018930) and Yin (CN 112995364 – please refer to the attached English translation for the mapping).

Regarding claim 1, Huang teaches an electronic device comprising: 
…
a flexible display configured to change a size of a display region … (Huang: Fig. 4-5: display multi window; change size of the display region of a window by drag input); and 
a processor, wherein the processor is configured to: 
display a multi-window in the display region (Huang: Fig. 4: display multi window. The screen shown in Fig. 4 may be interpreted to have 3 display regions with 2 windows in each vertical display region),
in response to receiving a user input in a partial region of a window among the multi-window (Huang: Fig. 5: [37-38]: receive user on the corner of a window among the multiwindow), select the window among the multi-window based on a position of the user input and the partial region (Huang: Fig. 5: [37-38]: receive user to increase size of a window in a display region; detect which of the windows need to be increased based on which corner portion is touched), wherein the selected window includes an area, including the partial region,  where the user input is detected (Huang: Fig. 5: [37-38]: user input in the corner within the window as illustrated in Fig. 4-5; selected window includes the corner area touched by the user), 
…, and 
display the selected window on the changed display region (Huang: Fig. 6-7: [43]: based on drag input, size of the first display region increased to cover both the first and the second display regions).
However Huang does not specifically teach, 
a motor; 
a housing configured to be extended or reduced by the motor;
a flexible display configured to change a size of a display region according to extension of the housing or reduction of the housing; 
in response to receiving a user input, change the display region according to a movement of the housing;
Pasupathi teaches, 
a housing configured to be extended or reduced (Pasupathi: [58]: receive trigger consisting of a user input to an application; Input may trigger size change of the window and the display region);
a flexible display configured to change a size of a display region according to extension of the housing or reduction of the housing (Pasupathi: [40, 43, 58]: display configuration as per application by extending or reducing the housing using movable panels; [3, 28, 53, 56, 58]: size of the screen may be extended by using auxiliary panels; [56]: screen size reconfiguration may be triggered by changes that require a larger screen; [58]: selecting or initiating  a particular application may trigger size change of the screen);
in response to receiving a user input, change the display region according to a movement of the housing (Pasupathi: [56]: screen size reconfiguration may be triggered by user input requiring content display on a larger screen; [58]: selecting or initiating  a particular application (input) may trigger size change of the screen);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Pasupathi because the combination would not only enable the user to change a size of a selected window manually to cover a larger display area but also enable changing the size of the window automatically based on user input and enable extending the display area by using additional panels. The combination would also enable increasing not only the size of the window but also the size of the screen region by using panels for better viewing. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable leveraging variable screen sizes and facilitate flexibility and versatility of electronic display devices (see Pasupathi [2]).
Although Pasupathi teaches that the screen area is extended by using panels and that this extension may be triggered by user action, Pasupathi does not specifically recite the mechanism used to move the panels to reconfigure the screen.
Huang and Pasupathi do not specifically teach,  
a motor; 
extended or reduced by the motor;
Yin teaches, 
a motor; extended or reduced by the motor (Yin: [n0077 – n0078, n0080]: motor may be used to drive a second portion used to extend a screen size);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Pasupathi and Yin because the combination would enable the use of a motor to control the movement of the panes and extend the display size as taught in Pasupathi. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the use of motors for moving movable panels. Using motors for moving movable parts  is a common practice in many industries.

Regarding claim 2, Huang, Pasupathi and Yin teach the invention as claimed in claim 1 above and further, wherein the processor is further configured to extend the display region according to the extension of housing (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended by using auxiliary panels; [56]: screen size reconfiguration may be triggered by changes that require a larger screen; [58]: selecting or initiating  a particular application may trigger size change of the screen) (Yin: [n0077 – n0078, n0080]: motor may be used to drive a second portion used to extend a screen size).

Regarding claim 6, Huang, Pasupathi and Yin teach the invention as claimed in claim 2 above and further, wherein the processor is further configured to determine that the position of the user input is a boundary of the multi- window (Huang: [37]:  drag input in border of window) (Pasupathi: [56]: screen size reconfiguration may be triggered by changes that require a larger screen; [58]: selecting or initiating  a particular application may trigger size change of the screen.) It would have been obvious to use the user input of a window size increase by touch and drag as trigger to further increase the screen size.

Regarding claim 9, Huang, Pasupathi and Yin teach the invention as claimed in claim 1 above and further, the processor is further configured to reduce the display region according to the reduction of housing (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels; [56]: screen size reconfiguration may be triggered by changes in settings; [58]: selecting or initiating  a particular application may trigger size change of the screen).

Regarding claim 10, Huang, Pasupathi and Yin teach the invention as claimed in claim 9 above and further, wherein the processor is further configured to identify a window corresponding to the position of the user input in the multi-window (Huang: [15-16, 47-48]:  identify window being resized) (Pasupathi: [58]: identify window with the application that triggers size change of display).

Regarding claim 11, Huang, Pasupathi and Yin teach the invention as claimed in claim 10 above and further,  wherein the processor is further configured to display the identified window in a reduced display region (Huang: [15-16, 47-48]:  drag input in border of window to increase or shrink window size) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels; [56]: screen size reconfiguration may be based on triggers).

Regarding Claim(s) 14, Huang teaches, an operation method of an electronic device, the method comprising: 
displaying a multi-window in a display region of a display (Huang: Fig. 4: display multi window. The screen shown in Fig. 4 may be interpreted to have 3 display regions with 2 windows in each vertical display region) …; 
in response to receiving a user input in a partial region of a window among the multi-window (Huang: Fig. 5: [37-38]: receive user input in a corner region of a window among multiple windows), selecting the window among the multi-window based on a position of the user input and the partial region, wherein the selected window includes an area including the partial region, where the user input is detected (Huang: Fig. 5: [37-38]: receive user input to increase size of a window in a display region; user input in the corner region within the window as illustrated in Fig. 4-5); 
changing of the display region according to a movement of the housing; and displaying the selected window on the changed display region (Huang: Fig. 6-7: [43]: based on drag input, size of the first display region increased to cover both the first and the second display regions).
However Huang does not specifically teach,
the display being a flexible display configured to change a size of the display region according to extension of a housing or reduction of the housing, wherein the housing is configured to be extended or reduced by a motor.
Pasupathi teaches, the display being a flexible display configured to change a size of the display region according to extension of a housing or reduction of the housing, wherein the housing is configured to be extended or reduced (Pasupathi: [40, 43, 58]: display configuration as per application by extending or reducing the housing using movable panels; [3, 28, 53, 56, 58]: size of the screen may be extended by using auxiliary panels; [56]: screen size reconfiguration may be triggered by changes that require a larger screen; [58]: selecting or initiating  a particular application may trigger size change of the screen);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Pasupathi because the combination would not only enable the user to change a size of a selected window manually to cover a larger display area but also enable changing the size of the window automatically based on user input and enable extending the display area by using additional panels. The combination would also enable increasing not only the size of the window but also the size of the screen region by using panels for better viewing. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable leveraging variable screen sizes and facilitate flexibility and versatility of electronic display devices (see Pasupathi [2]).
Although Pasupathi teaches that the screen area is extended by using panels and that this extension may be triggered by user action, Pasupathi does not specifically recite the mechanism used to move the panels to reconfigure the screen.
Huang and Pasupathi do not specifically teach,  by a motor; 
Yin teaches, by a motor (Yin: [n0077 – n0078, n0080]: motor may be used to drive a second portion used to extend a screen size);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Pasupathi and Yin because the combination would enable the use of a motor to control the movement of the panes and extend the display size as taught in Pasupathi. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the use of motors for moving movable panels. Using motors for moving movable parts  is a common practice in many industries.

Regarding claim 15, Huang, Pasupathi and Yin teach the invention as claimed in claim 14 above and further wherein the changing the display region comprises extending the display region. (Huang: [15-16, 47-48]:  drag input in border of window to increase or shrink window size and display window in a larger display region) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels; [56]: screen size reconfiguration may be based on user input). 

Regarding claim 19, Huang, Pasupathi and Yin teach the invention as claimed in claim 15 above and further wherein the selecting a window based on a position of a user input comprises selecting a window based on the position of the user input being a boundary of the multi-window (Huang: [15-16, 47-48]:  drag input in border of window to increase or shrink window size and display window in a larger display region).

Regarding Claim(s)  20 this/these claim(s) is/are similar in scope as claim(s) 7 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 4-5, 7-8, 12-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20140208262), Pasupathi (US 20180018930) and Yin (CN 112995364 – please refer to the attached English translation for the mapping) in view of Cho (US 20140184526).

Regarding claim 4, Huang, Pasupathi and Yin teach the invention as claimed in claim 2 above and further, wherein the processor is further configured to display the selected window in an enlarged display region of the display (Huang: Fig. 4-7: [38-43]: drag out to increase size of region) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended by using auxiliary panels). 
However Huang, Pasupathi and Yin do not specifically teach, the selected window in an extended display region.
Cho teaches, an extended display region (Cho: Fig. 4, [30, 57]:  window may be enlarged to cover to an extended display region formed by a second screen).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Pasupathi, Yin and Cho because the systems are in the field of expanding content as per user input. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable expanding content to extended screens to enable a bigger screen option to maximize user convenience (see Cho [28]).

Regarding claim 5, Huang, Pasupathi and Cho teach the invention as claimed in claim 4 above and further, wherein, in the window displayed in the extended display region, a pre-extension window is extended and displayed or a hidden region of the pre-extension window is further displayed (Cho: [28, 30]: Second display screen extended) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels; [56]: screen size reconfiguration may be based on triggers).

Regarding claim 7, Huang, Pasupathi and Pasupathi teach the invention as claimed in claim 6 above and further, wherein the processor is further configured to display a predetermined window in the display region (Huang: [41]:  display windows. It is obvious that the windows are for displaying application opened (predetermined) by the user) (Cho: [38]:  display applications predetermined by the user in windows) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels for predetermined windows such as videos or windows with reading applications).
The same motivation to combine the prior arts, stated above applies.

Regarding claim 8, Huang, Pasupathi and Cho teach the invention as claimed in claim 7 above and further, wherein the predetermined window comprises a window in which one of a home screen or a screen having a particular application executed thereon is displayed (Cho: [38]:  display applications predetermined by the user in windows) (Pasupathi: [3, 28, 53, 56, 58]: window with specific applications).

Regarding claim 12, Huang, Pasupathi and Yin teach the invention as claimed in claim 9 above but not,  wherein the processor is further configured to determine that the user input is positioned outside the display region;
Cho teaches, wherein the processor is further configured to determine that the user input is positioned outside the display region of the display (Cho: [61-62]: extended display used if user input is located in the second display area).
The same motivation to combine the prior arts, stated above applies.

Regarding claim 13, Huang, Pasupathi and Cho teach the invention as claimed in claim 12 above and further, wherein the processor is further configured to display, in the reduced display region, a multi-window displayed in a pre-extension display region of the display (Cho: [61-62, 68]: increase or reduce window size to be bigger than the first display or within the first display) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels).

Regarding claim 17, Huang, Pasupathi and Yin teach the invention as claimed in claim 15 above and further wherein the displaying of the selected window comprises displaying the selected window on an extended display region (Huang: [15-16, 47-48]:  drag input in border of window to increase or shrink window size and display window in a larger display region) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels; [56]: screen size reconfiguration may be based on user input). It would have been obvious to display a larger window based on the user input of enlarging a window on an enlarged screen as is taught in Pasupathi.

Regarding Claim(s) 18 this/these claim(s) is/are similar in scope as claim(s) 5 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Response to Arguments
Applicants’ prior art arguments have been fully considered but are not persuasive. Since Huang teaches touching a corner to increase window size to increase its display area, it reads on input in a partial corner region within the window to increase its size as amended.
To help further prosecution examiner suggests considering the option and feedback discussed in the last interview.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176